UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2682



BARBARA HOFFMANN,

                                               Plaintiff - Appellant,

          versus

MICHAEL HOFFMANN; JOSEPH ROUSE; PAT BELL,
States Attorney; STATE OF MARYLAND; JUDGE
MANAK,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
3031-AMD)

Submitted:   January 21, 1997              Decided:   February 6, 1997

Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Barbara Hoffmann, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders dismissing

pursuant to 28 U.S.C. § 1915(d) (1994), as amended by Prison Liti-
gation Reform Act of 1996, Pub. L.No. 104-134, 110 Stat. 1321,

Appellant's personal injury claim and denying her motion for recon-

sideration. We have reviewed the record and the district court's

opinion and orders and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Hoffmann v. Hoff-

mann, No. CA-96-3031-AMD (D. Md. Oct. 21 and Nov. 21, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2